Title: To George Washington from Benjamin Tallmadge, 2 May 1781
From: Tallmadge, Benjamin
To: Washington, George


                        Sir
                            Wethersfield May 2d 1781 2 oClock in the morning
                        
                        I have this moment recd Dispatches from Cu. which I have the honor to enclose to Your Excellency—The Author of
                            the letter signed S—G— is a Gentleman of my Acquaintance, & capable from his own knowledge, &
                            opportunities with which he is peculiarly favored; of giving information to be depended on. I had an
                            Interview whith him when last on L. I—& proposed to him to assist us in the way of
                            intelligence—I have hopes of his undertaking.
                        Since my last Letter to your Excellency from New Port, The Count De Rochambeau has requested me to open a
                            Channel of Intelligence from New York, via Long Island. I am convinced, from his Communication, that he has been much
                            imposed on, having been served with little more than common Reports on Long Island—I have engaged to furnish him with all
                            the Intelligence in my Power, & to establish such a Chain on Long Island as may render the
                            same the most expeditious & effectual. The old Channel thro’ Cu. Senior will be improved at any Rate, & as
                            the Count De Rochambeau will be able to furnish the necessary sums of specie, it will be best,
                            I conclude by all means to imploy some Person at N.Y. who may make it his Constant business to collect the necessary
                            information—Whatever Intelligence may pass thro’ my hands, I shall carefully report to Your Excellency, as heretofore,
                            & Shall be happy if my present Endeavours may answer the desired End. There is one inconvenience which must always
                            attend us while we receive Information by regular appointments (& this cannot be remedied across the sound) as many pieces of important information may intervene, before the time for the Boat to cross
                            shall come—However this inconvenience will be in some degree removed by making the appointments more frequent, Even tho’
                            nothing very material should take place—If I can employ some judicious Person at N. York I shall have occasion for a
                            little more of the Stain, as the frequence of Communication may render the matter more
                            suspicious.
                        I have also enclosed a Rough Draught of the Enemies Works at Brooklyn Ferry, taken by S.G. on the spot. I
                            have the honor to be, with the most perfect Respect, your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge

                        
                     Enclosure
                                                
                            
                                Sir
                                 23 April
                                1781
                            
                            Inclosed I Send you the report of a faith full person That I Imployed a few days
                                past to visit the Several places theerin mentiond—And think you may place much confidence theerin
                                & do assure you its more than I could possibly do—The Number of men at Loyds Neck is certainly not more than
                                    500 nor less than 400 fighting men—Them
                                of the Yagers and Anspack Regt about 800 Cantond from Oysterbay to Herrick, Sometimes a picket is at D—I think some of them might be taken I have made further
                                enquire about the embarcation under Genl Phillips—And am assur’d that better information respecting him, cannot be
                                procured than what have transmited. The enemy on the Island to all appearance rest as easy as if they had no enemies
                                to fear, hope you may disturbe them ere long.
                            A few days past I had a visit from C—Jur And am Sorry to informe you that he will
                                not write any more on any account whatever—And as yet neither of us can think of a Sutable person
                                to establish—Yet nevertheless Shall when receive you determination as proposed further endevour. If Should fail
                                Shall be exceedingly Sorry—I can allways procure verbal accounts from C—Jur and other persons of good observation
                                Similar to the present but it cannot be done without expence: a few days past a Spy left there
                                island and went to N. York in as much haste as perhaps ever any person traveled—haveing nothing further to
                                Say at present—I remain yours Sincerly
                            
                                Samuel Culper
                            
                            
                                The person that procurd the inclosed knows not the Smallest link in our Chain if need Should
                                    require, I mean to imploy him at times knowing him to be capable and much used to armies and fortifications.
                            

                        
                        
                     Enclosure
                                                
                            
                                N.Y. April 29. 1781
                            
                            As to the Situation of N. York, from the Bridge to the Grand Battery you are as well or better acquainted
                                with it than I am, at the Bridge there is a folding Gate on the middle and two Centries Stand at it. At the distance
                                of 40 Rods there is a Small Redout on a high piece of Ground on the Right. 1 1/2 Miles from thence is a Range of
                                Redoubts from North to South thro which you pass a Gate the redouts are each Side the Gate for a Small distance are
                                picketed, Pickets from the top of the works lie Horisontal pointing to the Eastward. On the left Adjoining are a No. of
                                    huts 1/4 mile from thence is about 50 huts on the Road, 3 Miles from thence is as many more a
                                1/4 of a mile from them is an encampment Similar & of an equal Number. No Guards from thence till you come to
                                Bayards mount where there is a Picket of 50 men every night. On the Grand Battery are 20 Cannon mounted As to the Navy
                                Admiral Arbuthnot & Graves are both there they have a fleet of 7 Sale of the Line and 4 Frigates. 3 of them of
                                the line were so Shattered in the Engagement, one of which is the Roburt, that they cannot be Ready to Sail under 10
                                days this I have from Rawley Lieut. of the Roburt with whom I had the Honour of Dining on the 26 Inst., he Aays the
                                Roburt had not a Rope of her Running Riging Standing nor a Mast or Spar, but what Suffered much Save their Bowsprit,
                                their Main mast was more than half Cut off. he at the same time says that their fleet was Safe won to the French by a
                                Surplus of 20 Guns.
                            The Cork fleet has arived with Provisions via Charles Town with a Frigate as Convoy. The No. of Troops in
                                N. York on Staten Island & L. Island are not less than 4000 nor to exceed 5000. There is an Expedition in hand
                                but for where I cannot assertain, a Great Number of Flat Bottomed Boats are preparing which Induces Some to think a
                                visit a long the Coast is in Agitation but it is only conjecture, be prepared if they Should
                                come, Orders have been twice given & countermanded, They cannot Sail yet They are
                                in a Peck of troubles on hearing that the French fleet are Ready & have actually Sailed I am &ca
                            
                                S.G.
                            
                        
                        
                    